Citation Nr: 0021870	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claim for a rating in 
excess of 50 percent for his PTSD.  In a May 1999 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 70 percent.  The veteran has continued his appeal, and he 
is seeking a rating in excess of 70 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by symptoms 
such as sleep disturbances, panic attacks, anxiety, 
depression, inability to concentrate, and rages; those 
symptoms produce near total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher rating for his service-
connected PTSD.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his PTSD 
has worsened; and the Board finds that his claim for an 
increased rating is a well grounded claim.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the 

functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).

Under the rating schedule, the only rating higher than 70 
percent for PTSD is 100 percent.  The criteria for 70 and 100 
percent ratings are as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
..................................................... 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or 

place; memory loss for names of close 
relatives, own occupation, or own name  
.................................. 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran has been found to have PTSD as a result of 
experiences during his service in Vietnam, flying a 
helicopter in combat areas.  The veteran received mental 
health treatment and a number of mental health examinations 
while he was in service.  He has continued to have mental 
health treatment and examinations over the years since his 
service.  The symptoms that are consistently noted in the 
treatment and examination records include sleep disturbances, 
anxiety, and angry outbursts.  Most treatment and examination 
records indicate that the veteran was prescribed Valium or 
other psychiatric medications.  In a December 1968 VA 
psychiatric examination, the veteran reported that he had 
considerable difficulty with authority figures, and that he 
responded with rages.  The examining psychiatrist found that 
the veteran was suffering from chronic, severe anxiety.  In a 
December 1973 evaluation by private psychiatrist C. Brooks 
Henderson, M.D., the veteran reported difficulty in a number 
of jobs, such as car sales, due to difficulty tolerating the 
structure or requirements imposed by employers.  Dr. 
Henderson observed:

The patient's lack of interest in his 
surroundings, his withdrawal, his 
contentious critical attitude, and his 
difficulty adapting to a structured 
environment or accepting the need to 
conform to the goals of other people 
present a severe handicap in obtaining 
employment as will his recurring 
psychosomatic symptoms.

VA outpatient treatment notes from 1983 reflected that the 
veteran tended to develop heart palpitations when he was 
under increased stress.  On VA psychiatric examination in 
June 1983, the veteran reported that, since his discharge 
from service, he had been anxious, irritable, and suspicious 
almost to the point of paranoia; and that he had been unable 
to work.  The VA examiner, Heather S. Hardcastle, M.D., found 
that the veteran had severe depression and anxiety due to 
PTSD.  On VA examination in July 1985, the veteran indicated 
that he had recently written a book that had been published.  
On VA examination in June 1986, the veteran indicated that he 
considered writing to be his profession, but that his 
psychiatric symptoms interfered with his work.  He reported 
that, due to nervousness, inability to concentrate, and 
depression, he sometimes was unable to work for days and 
weeks at a time.

In a May 1998 statement, the veteran wrote that the 
manifestations of his PTSD had left him unable to earn a 
living.  He indicated that he worked at home as a writer.  In 
the past, he reported, he had written books that were 
published, and he earned money from the sales of those books.  
For the last six years, however, he reported, he had not been 
able write anything that was accepted for publication.  He 
reported that when he sat down to write, he was not able to 
concentrate.  He reported that he had intrusive thoughts and 
feelings related to his Vietnam experiences.  He reported 
that he had nightmares about being in Vietnam, and awakened 
in a sweat, with his heart racing.  He stated that on the day 
following a nightmare he would feel extremely hopeless and 
numb all day.  He also reported that he had angry outbursts, 
which were occurring more frequently.  He reported that for 
two months in 1997 he had been bedridden with chronic 
fatigue.  He indicated that he believed that his worrying and 
stress related to PTSD had caused or contributed to the onset 
of the chronic fatigue.  He stated that a psychiatrist who 
had examined him in the 1970s, Dr. Heather Hardcastle, had 
told him at that time that he should apply for 100 percent 
disability.  The veteran asserted, "My inability to 
concentrate, anxiousness and numbness have made it impossible 
for me to earn my living at my profession."

VA outpatient mental health treatment notes from 1998 reflect 
that the veteran continued on medication for his PTSD 
symptoms.  On VA psychiatric examination in June 1998, the 
veteran reported that he had been a writer since 1980.  He 
reported that he had difficulty working and functioning 
socially because of his poor sleep, lack of concentration, 
anxiety, irritability, and uncontrollable worrying.  He 
reported a history of fairly heavy daily alcohol use in the 
1970s and 1980s, ending in the early to mid 1990s.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.

In July 1998, the veteran had another evaluation by Dr. 
Hardcastle, who was then in private practice.  The veteran 
reported that he experienced great difficulty writing because 
of his PTSD symptoms.  He indicated that for several years he 
had not been able to earn any money from writing.  He 
reported that he had learned from past experience that he was 
not able to stay at any job that required working with other 
people.  Dr. Hardcastle noted that the veteran's life since 
service had been chaotic, with no history of continuity or 
certainty in his ability to earn a living.  Dr. Hardcastle 
noted that the veteran's work was interrupted by bouts of 
severe anxiety and depression, making him unproductive.  Dr. 
Hardcastle assigned a GAF of 41-50.  Dr. Hardcastle indicated 
that the veteran was unlikely to be able to maintain 
occupational functioning.

On VA examination in April 1999, the veteran reported that he 
lived in a very remote location, and avoided contact with 
people outside of his immediate family.  The veteran reported 
that he had been unable to earn money through writing or 
other means for several years.  He indicated that he 
sometimes had obsessions about the wounded in Vietnam.  He 
reported that he had angry outbursts, and that he had 
recently had suicidal thoughts.  He reported that he was 
currently taking antidepressant medication.  The examining 
psychiatrist noted that the veteran showed depression and 
anhedonia.  The examiner assigned a GAF of 41-50.  The 
examiner noted that the veteran was unable to work because of 
his PTSD.

On VA examination in July 1999, the veteran reported that he 
was a self-employed writer, but that he had not had anything 
published since 1991.  The examiner noted PTSD with recurrent 
depression, and panic disorder without agoraphobia.  The 
examiner assigned GAFs of 50-55 for depression and panic 
disorder, and 70 for PTSD.  The examiner noted that the 
veteran's depression and anxiety continued to impede his 
current work, which was writing.  In October 1999, the 
veteran wrote that the July 1999 VA examination was brief and 
not thorough.  The veteran stated that he had not been able 
to communicate his current problems in the brief examination.

In January 2000, the veteran had a video conference hearing, 
in which he presented testimony from the St. Petersburg RO, 
and the undersigned Member of the Board heard his testimony 
from the Board's offices in Washington, D.C.  The veteran 
reported that his PTSD symptoms included difficulty sleeping.  
He reported that he had dreams that he was stuck in a landing 
zone in Vietnam, and that he awoke sweating, with panic 
attacks.  He reported that he had ongoing problems with 
depression and inability to concentrate.  He reported that in 
the 1970s he had tried to work in various jobs, including 
painting and car sales, but that he had not been able to work 
for and with other people.  He reported that he had become 
self-employed as a writer, but that his work had not been 
published since 1991.  He reported that his anxiety and 
trouble concentrating had become so bad that he could not 
write at all.  The veteran's wife reported that the veteran 
had not been able to write or to follow through on any ideas 
or plans.  She also reported that at times the veteran became 
hypercritical, and that he had rages.

The evidence indicates that the veteran's PTSD symptoms leave 
him unable to work for or with other people, and unable to 
complete work in his self-employment as a writer.  He has 
reported that he avoids social contact outside of his family, 
and his interactions with his family reportedly include 
hypercriticism and rages.  Although he has not been noted to 
have symptoms such as disorientation or hallucinations, the 
Board finds that the impairment of the veteran's occupational 
and social functioning so nearly approaches total impairment 
that the manifestations of his PTSD more nearly approximate 
the criteria for a 100 percent rating than the criteria for a 
70 percent rating.  Therefore, the Board grants a 100 percent 
rating for the veteran's PTSD.



ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


